DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 October 2019 was filed prior to the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Abstract: The abstract of the disclosure is objected to because the abstract states “Methods and apparatus for robot motion control and wire dispensing”. However, the claims in the disclosure are for an apparatus.  Correction is required.  See MPEP § 608.01(b).
Title: The following title is suggested: APPARATUS FOR ROBOTICALLY ROUTING WIRES ON A HARNESS FORM BOARD.

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10, line 9-10: “wherein the robot controller is communicatively coupled to receive the encoder data” should read -- wherein the robot controller is communicatively coupled to receive the rotary encoder data --
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

Claim 6, lines 2-4: “a robot controller configured to control movement of the manipulator arm and rotation of the wire-routing end effector relative to the manipulator arm,”

Claim 7, lines 5-7: “wherein the robot controller is communicatively coupled to receive the sensor data from the force/torque sensor and further configured to control movement of the manipulator arm in response to the received sensor data.”

Claim 9, lines 1-6: “wherein the robot controller is configured to control movement of the manipulator arm such that an axis of rotation of the wire-routing end effector relative to the manipulator arm is vertical and the tip of the routing beak is the lowest point of the wire-routing end effector as the tip of the routing beak travels along a predefined routing path.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 6-8, 10, 12-13, 15-16 and 18-19 recite “first frame”. However specification fails to describe what a “first frame” is. Page 25 line 17 states “The wire (not shown in FIGS. 6A and 6B is dispensed through a channel inside a routing beak 16 that is fastened to the lower frame 58”. Fig. 6A shows an upper frame 56, and a lower frame 58. No part has been identified as “a first frame”. Therefore, it is unclear which frame is the recited first frame. Examiner recommends to recite “a first frame” as “a lower frame” and “a second frame” as “an upper frame” to be consist with the claims in the allowed application 16/666,254. 

Claims 4-5, 11-12, and 17-18 recite “a second frame” which render claims indefinite. Specification fails to provide a description or identify a part “second frame”.

 Claim 3 recites the limitation “without binding” in “further comprising a slotted drive bearing that transmits torque from the third rubber drive roller to the drive shaft while allowing the drive shaft to move up and down without binding.” The limitation is ambiguous because “binding” is a relative term and specification fails to provide a clarity and precision of the limitation “without binding”. See page 27, “[T]o accommodate the fact that the lower frame 58 

 Claims 4, 7 and 16 recite the limitation “a force/torque sensor attached to and supporting the first frame” render claim indefinite because specification fails to provide a further discussions on the term “supporting”. It is unclear how a force/torque sensor, which is attached to a first frame, supports the first frame? 

Claims 2-5 depend on claim 1, claims 7-14 depend on claim 6 and claims 16-20 depend on claim 15. Therefore, claims 1-20 are rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki (JP 2004119444) in view of Gerhard (AT410609).
Regarding claims 6 and 15, Toshiyuki teaches, 
An apparatus (automatic wiring system, Fig. 1) for routing a wire (wire 27, Fig. 1), comprising a manipulator arm (head moving mechanism 7, Fig. 1, see page 2, line 69), a wire-routing end effector (feeding head 5 and feeding mechanism 23, Fig.1) coupled to the manipulator arm, and a robot controller (robot control device 35, automatic wire control panel 43 controls the head moving mechanism 7, page 4, line 143) configured to control movement of the manipulator arm and rotation of the wire-routing end effector relative to the manipulator arm, wherein the wire-routing end effector comprises: 
a first frame (Z-axis travel rail 17, Fig. 1 below); and 
a routing beak (guide nozzle 21, Fig. 1) attached to and projecting from the first frame, wherein the routing beak has a height which decreases from a point of attachment to the first frame to a tip of the routing beak (rail 17 is provided and the electric wire feeding head 5 is attached to the Z-axis traveling rail 17, see Fig. 1 below and page 2, line 72).
[AltContent: textbox (second frame)][AltContent: arrow][AltContent: textbox (beak)][AltContent: textbox (reel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (first frame)][AltContent: arrow]
    PNG
    media_image1.png
    397
    588
    media_image1.png
    Greyscale

	Fig. 1 Toshiyuki

[AltContent: textbox (channel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (grooves)][AltContent: textbox (lower beak)][AltContent: arrow][AltContent: textbox (upper beak)][AltContent: arrow]
    PNG
    media_image2.png
    398
    436
    media_image2.png
    Greyscale

	Fig. 3, Gerhard. 

Toshiyuki does not teach a channel configured to guide a wire along a predetermined path relative to the first frame as the wire moves through the channel or a beak having an upper beak part or a lower beak part. However, Gerhard teaches a system for the production of wire harness in which, 
wherein the routing beak comprises an upper beak part (outwardly bulging arms 202, see modified Fig. 3 above) having a first groove (jaws 221, Fig. 3 above, guide the cable between the jaws of the starting gripping and auxiliary gripping element when it is being laid, page 8, line 311) and a lower beak part (lower 202) having a second groove (jaw 211, see modified Gerhard above), wherein the first and second grooves form the channel (2001, see Fig. 3 Gerhard), and wherein the upper beak part projects forward beyond the lower beak part.
Therefore, in view of the teachings of Gerhard, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wire feeding nozzle 21 of Toshiyuki with a wire gripper having a pair of jaws and to arrange the upper jaw part to project 

Regarding claim 1, Toshiyuki teaches, 
A wire-routing end effector (feeding head 5 and feeding mechanism 23, Fig.1) comprising: 
a first frame (Z-axis travel rail 17, Fig. 1); 
a routing beak (guide nozzle 21, Fig. 1) attached to and projecting from the first frame (see Fig. 1 above); 
a drive roller (feed mechanism 23 includes a pair of drive rollers 25a disposed along the feed path of the electric wire 27, Fig. 4, page 2 line 77) comprising a drive roller shaft rotatably coupled to the first frame, wherein the drive roller is arranged to contact a portion of the wire being guided in the channel of the routing beak; 
a motor (when the feeding mechanism 23 is operated, each drive roller 25a is synchronously rotated by a motor {not shown}, see page 3, lines 81-82, English Translation) having a motor output shaft; and 
a drive train (drive timing pulleys 31a, Fig. 5) which operatively couples the drive roller to the motor.
Toshiyuki does not teach a channel configured to guide a wire along a predetermined path relative to the first frame as the wire moves through the channel. However, Gerhard teaches a system for the production of wire harness in which the routing beak comprises outwardly bulging arms 202 and jaws 221 to guide the cable between the jaws of the starting gripping and auxiliary gripping element when it is being laid in which, 
wherein the first and second grooves form the channel, and wherein the upper beak part projects forward beyond the lower beak part (see jaws 221, Fig. 3 above, guide the cable 
Therefore, in view of the teachings of Gerhard, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wire feeding nozzle 21 of Toshiyuki with a wire gripper having a pair of jaws so that it enables to hold wires having any desired diameter and to route and to laid to form wire bundles.

Regarding claims 8-9, Toshiyuki further teaches, 
[Claim 8] further comprising a reelette (reel 19, Fig. 1) rotatably coupled to the first frame (see Fig. 1 above), wherein the reelette is configured to contain a portion of the wire being guided by the routing beak.
[Claim 9] wherein the robot controller (robot control device 35, automatic wire control panel 43 controls the head moving mechanism 7, page 4, line 143) is configured to control movement of the manipulator arm such that an axis of rotation of the wire-routing end effector relative to the manipulator arm is vertical (see Fig. 1) and the tip of the routing beak is the lowest point of the wire-routing end effector as the tip of the routing beak travels along a predefined routing path.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki in view of Gerhard, as applied to claims 1, 6 and 15 above, and further in view of Woon (US 20180013254).
Regarding claim 2, Toshiyuki further teaches, 
wherein the drive train (drive timing pulleys 31a, Fig. 5) comprises: 
a roller drive train (see Fig. 5) operatively coupled to the motor output shaft (drive roller 25a is synchronously rotated by a motor {not shown}, see page 2, lines 81-82); 

Toshiyuki is silent on a right-angled drive shaft gear. However, Woon teaches an assembly apparatus in which, 
a first right-angled drive shaft gear (first bevel gear 50, Fig. 5, para. [0018]) mounted to one end of the drive shaft; and 
a second right-angled drive shaft gear (second bevel gear 124, Fig. 5, para. [0032]) mounted to one end of the drive roller shaft and intermeshed with the first right-angled drive shaft gear, 
wherein the first and second right-angled drive shaft gears convert rotation of the drive shaft to rotation of the drive roller shaft.

Therefore, in view of the teachings of Woon, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wire routing apparatus Toshiyuki and to add a first and a second right angled drive shaft gears so that it enables to convert rotation of the drive shaft to rotation of the drive roller shaft for a wire routing machine.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki in view of Gerhard, as applied to claims 1, 6 and 15 above, and further in view of Woon and Henan (CN 108288525).
Regarding claim 3, modified Toshiyuki does not explicitly teach a rubber drive roller. However, Henan teaches automatic separating hot pressing device in which, 
wherein the roller drive train comprises a first rubber drive roller affixed to the motor output shaft, a third rubber drive roller coupled to the drive shaft so that the drive shaft rotates 
Therefore, in view of the teachings of Henan, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wire routing device of Toshiyuki with a first rubber drive roller 652 and third rubber drive roller 653 and to couple a second rubber drive roller between the first and the second rubber drive roller so that the motor enables a drive a transfer motion linkage shaft to any desired direction of a wire routing machine.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki in view of Gerhard, as applied to claims 1, 6 and 15 above, and further in view of Woon and Ogawara (US 20170266811).
Regarding claim 4, modified Toshiyuki does not teach a force/torque sensor or robot controller is communicatively coupled to receive the sensor data from the force/torque sensor. However, Ogawara teaches robotic apparatus wire harness manufacturing system in which, 
The wire-routing end effector as recited in claim 2, further comprising: 
a force/torque sensor (torque sensor 22, Fig. 1) attached to and supporting the first frame and configured to output sensor data representing a force being exerted on the force/torque sensor by the first frame (provided at a predetermined position on a drive shaft of a drive system provided inside the rotary joint 21, para. [0068]); and 

Therefore, in view of the teachings of Ogawara, it would have been prim a facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wire routing system of Toshiyuki and to include a torque/force sensor to measure rotational drive force of the rotatory joint that enables measure and control a load or force at an end effector tip end of the robot arm of the wire assembly.

Regarding claim 5, Toshiyuki further teaches, 
further comprising a reelette (reel 19, Fig. 1) rotatably coupled to the first frame see Fig. 1 above), wherein the reelette is configured to contain a portion of the wire being guided by the routing beak.
 
Claims 7, 11, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki in view of Gerhard, as applied to claims 1, 6 and 15 above, and further in view of Ogawara.
Regarding claims 7 and 16, modified Toshiyuki does not teach a force/torque sensor or robot controller is communicatively coupled to receive the sensor data from the force/torque sensor. However, Ogawara teaches robotic apparatus wire harness manufacturing system in which, 

wherein the robot controller is communicatively coupled to receive the sensor data from the force/torque sensor and further configured to control movement of the manipulator arm in response to the received sensor data (torque sensor 22 for measuring the rotational drive force of the rotary joint 21 actually detects a torque in which reaction force generated at the time of deformation of the cable 80, para. [0070], and rotary joints 11, 21, 31, 41, 51, and 61, and the torque sensors 12, 22, 32, 42, 52, and 62 are provided in part of the drive systems of the respective rotary joints, para. [0108]). 
Therefore, in view of the teachings of Ogawara, it would have been prim a facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wire routing system of Toshiyuki and to include a torque/force sensor to measure rotational drive force of the rotatory joint that enables control of a load or force that an end effector provided at a tip end of the robot arm of a wire routing apparatus.

Regarding claims 11 and 17, Toshiyuki further teaches,
wherein the wire-routing end effector further comprises: a second frame (X-axis travel rail 15, Fig. 1) that is rotatably coupled to the manipulator arm (a Z-axis travel rail 17 movably supported by the X-axis travel rail 15, page 2, line 71); and 
a reelette (reel 19, Fig. 1) rotatably coupled to the second frame and configured to contain at least a portion of the wire being guided by the routing beak.
Modified Toshiyuki does not teach a force/torque sensor. Ogawara further teaches,  

Therefore, in view of the teachings of Ogawara, it would have been prim a facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wire routing system of Toshiyuki and to include a torque/force sensor to measure rotational drive force of the rotatory joint that enables control of a load or force that an end effector provided at a tip end of the robot arm of the wire routing apparatus.

Claims 12, 18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki in view of Gerhard and Ogawara, as applied to claims 11 and 17 above, and further in view of Woon.
Regarding claims 12 and 18, Toshiyuki further teaches, 
a drive roller (feed mechanism 23 includes a pair of drive rollers 25a disposed along the feed path of the electric wire 27, Fig. 4, page 2 line 77) comprising a drive roller shaft rotatably coupled to the first frame; 
a motor (when the feeding mechanism 23 is operated, each drive roller 25a is synchronously rotated by a motor {not shown}, see page 3, lines 81-82) mounted to the second frame; 
a roller drive train (drive timing pulleys 31a, Fig. 5) rotatably coupled to the second frame and operatively coupled to the motor (drive roller 25a is synchronously rotated by a motor {not shown}, see page 2, lines 81-82); 
a drive shaft operatively coupled to the motor by way of the roller drive train (see Fig. 5, a pair of drive timing pulleys 31a and a pair of driven timing pulleys 31b page 2, lines 84-86);
Toshiyuki is silent on a right-angled drive shaft gear. However, Woon teaches an assembly apparatus in which, 

a second right-angled drive shaft gear (second bevel gear 124, Fig. 5, para. [0032]) mounted to one end of the drive roller shaft and intermeshed with the first right-angled drive shaft gear, 
wherein the drive roller is configured to rotate in response to activation of the motor by the robot controller.
Therefore, in view of the teachings of Woon, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wire routing apparatus of Toshiyuki with a first and a second right angled drive shaft gears so that it enables to convert rotation of the drive shaft to rotation of the drive roller shaft for a wire routing machine.

Regarding claim 20, Ogawara further teaches,
further comprising a rotary encoder configured to output a signal representing encoder data indicating a direction of each incremental rotation of the drive roller (CPU 601 determines a rotation direction of the rotary joint, see Fig. 3, para. [0134]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki in view of Gerhard, as applied to claims 1, 6 and 15 above, and further in view of Ogawara and Kawase (US 20180088550).
Regarding claim 10, modified Toshiyuki does not teach an encoder configured to convert each incremental rotation of the encoder roller into a signal representing encoder data indicating a direction of each incremental rotation of the encoder roller or calculate a length of the wire from the encoder data. Ogawara teaches, 

a rotary encoder coupled to the encoder roller and configured to convert each incremental rotation of the encoder roller into a signal representing encoder data indicating a direction of each incremental rotation of the encoder roller (control device 91 controls the motor 92 by using an angle of rotation or a target value of a joint drive torque programmed in advance and actual measurement values of the encoder 95 and the torque sensors 12 to 62, see para. [0113])
Therefore, in view of the teachings of Ogaware, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wire routing apparatus of Toshiyuki to a rotary encoder which measures the rotation and to convert the measured data to fed to a controller the rotation of the shaft and to calculate and dispense a desired length of the wire. 
Modified Toshiyuki does not teach a controller is communicatively coupled to receive and to calculate a length of wire. However, Kawase teaches a wire harness manufacturing system in which, 
wherein the robot controller is communicatively coupled to receive the encoder data and further configured to calculate a length of wire dispensed by the wire-routing end effector based on the received encoder data (encoder measures the fed length of the electric wire 11 based on the rotation amount of the roller 62A, see para. [0054]).
Therefore, in view of the teachings of Kawase, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wire routing system of Toshiyuki and to include a measurement unit such as an encoder which measures the fed length of the electric wire based on the rotation of the shaft that enables to calculate and dispense a desired length of the wire.

Allowable Subject Matter
Claims 13-14 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claims 13 and 19 would be allowable for disclosing a wire-routing end effector further comprises an idle guide spring clamp arm; an idle guide roller; and a spring configured to urge the idle guide spring clamp arm, wherein the idle guide roller is configured to displace away from the drive roller when the idle guide spring clamp arm is rotated in a second rotation direction opposite to the first rotation direction.
Claim 14 would be allowable for disclosing a wire routing apparatus having first and second passive tensioner rollers rotatably coupled to the frame; a passive tensioner arm rotatably coupled to the frame; and a third passive tension roller rotatably coupled to one end of the passive tensioner arm for rotation about an axis. 
Prior art of record Toshiyuki or Gerhard does not teach a clamp arm coupled to a frame or a passive tensioner arm or a passive tension roller. Prior art of record Woon or Hanan or Kawase does not teach a clamp arm or a passive tensioner arm. Prior art of record Ogawara is silent on a passive tension roller. Therefore, claims 13-14 and 19 would be allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Prior art of record Keahey (US 4593452) teaches a robotic wire harness maker mounted above a harness board with storage areas for jigs, connectors, wire dispensers, and insertion tooling about the periphery for easy pickup by robotic gripper.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729